Citation Nr: 0530493	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-20 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1951 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision by the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant service connection 
for the veteran's cause of death.

In August 2004, the Board denied the appellant's claim for 
service connection for the veteran's cause of death.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2005, 
the Court granted the joint motion to vacate the Board's 
decision, and remanded the case for action consistent with 
the joint motion.  The case was returned to the Board in 
November 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the Court remanded the veteran's appeal 
to the Board pursuant to a June 2005 joint motion for remand 
for action consistent with that motion.  In the joint motion 
for remand, the parties argued that the April 2004 VA 
examination was not adequate for rating purposes.  The 
parties stated that the April 2004 VA examiner did not 
address whether the veteran's cause of death was related to 
his reported exposure to toxic chemicals while in service.  
In addition, the parties agree that the appeal should be 
remanded to the RO for an attempt to obtain evidence from the 
veteran's service department that would assist in determining 
whether the veteran was exposed to asbestos or other toxic 
chemicals in service and as a result of his military 
occupational specialty (MOS) as an electrician or machinist.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should request the veteran's 
service records from all appropriate and 
available sources in order to determine 
whether the veteran was exposed to 
asbestos or toxic chemicals or fumes 
while in service.  All attempts to 
procure the records should be documented 
in the claims folder.  If any records are 
obtained, they are to be associated with 
the claims folder.  If the RO cannot 
obtain these records, a notation to that 
effect should be inserted in the file.  
The appellant and her representative are 
to be notified of unsuccessful efforts in 
this regard, in order that they are 
provided the opportunity to obtain and 
submit those records for VA review.

2.  Once the above development has been 
completed and the information is 
associated with the claims folder, the RO 
is to arrange for the veteran's claims 
file, to include the veteran's service 
medical and personnel records, and a 
complete copy of this REMAND be made 
available to a VA physician specializing 
in pulmonary medicine for review.  The 
reviewing physician is to offer an 
opinion as to whether it was at least as 
likely as not that the veteran's post-
service COPD was etiologically related to 
a disease or injury noted in service.  
The examiner should specifically note in 
his or her examination report whether the 
veteran's COPD was at least as likely as 
not etiologically related to any 
documented exposure to asbestos or other 
toxic chemicals or fumes in service.  A 
complete rationale for the opinions 
expressed and conclusions reached should 
be set forth and incorporated with the 
veteran's claims file.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the appellant and her 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

